COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 LUIS ENRIQUE RODRIGUEZ,                                          No. 08-16-00118-CR
                                                 §
                               Appellant,                            Appeal from the
                                                  §
 v.                                                                 34th District Court
                                                 §
 THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                  §
                               State.                             (TC# 20120D05089)
                                                  §

                                            O R §D E R

       The Court GRANTS the Appellant’s fifth motion for extension of time to file the brief until

                                     '
July 2, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE

APPELLANT’S BRIEF WILL BE CONSIDERED
                                  ' BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, Appellant’s Attorney, prepare the

Appellant’s brief and forward the same to this Court on or before July 2, 2017.

       If the Appellant’s brief is not filed with this Court by July 2, 2017, this Court will find it

necessary to send this case back to the trial court for a hearing as to why the Appellant’s brief has

not been filed.

                  IT IS SO ORDERED this 8th day of June, 2017.



                                              PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.